UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4516


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARNIEL LAMONT CARLTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cr-00031-AWA-DEM-1)


Submitted:   March 21, 2017                   Decided:   March 29, 2017


Before WILKINSON and     THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott W. Putney, SCOTT W. PUTNEY, P.C., Norfolk, Virginia, for
Appellant.    Dana J. Boente, United States Attorney, Amy E.
Cross, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arniel     Lamont          Carlton        was      sentenced      to    48     months’

imprisonment upon entering a conditional guilty plea to being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2012).              Carlton reserved the right to appeal the

district      court’s         denial    of   his        motion   to   suppress      evidence

obtained in a warrantless entry into and search of his home by

police and Carlton’s subsequent statements.                           On appeal, Carlton

contends      that    police           lacked       probable     cause,      that   exigent

circumstances did not justify the warrantless entry and search,

and that any statements attributable to him were tainted by the

initial search.         We affirm.

      When considering the denial of a motion to suppress, “[w]e

review   de    novo       a    district      court’s       rulings     with    respect     to

reasonable     suspicion         and     probable        cause.”      United     States    v.

Palmer, 820 F.3d 640, 648 (4th Cir. 2016).                         “Absent clear error,

we will not disturb factual findings made by a district court

after    an    evidentiary         hearing         on    suppression      issues.”        Id.

Because the Government prevailed on the suppression issue below,

“we   view    the    evidence          in    the     light     most   favorable      to   the

government.”        Id.

      “Searches and seizures inside a home without a warrant are

presumptively unreasonable.”                    Kentucky v. King, 563 U.S. 452,



                                                2
459    (2011)       (internal      quotation        marks    omitted).      But     exigent

circumstances may justify warrantless entry.                          Id. at 460.         To

rely    on    exigent       circumstances,          police    “need   only     possess    a

reasonable suspicion that such circumstances exist at the time

of the search or seizure in question.”                        Figg v. Schroeder, 312
F.3d 625,    639    (4th     Cir.     2002)     (internal     quotation       marks

omitted).          “[C]ourts should not engage in unreasonable second-

guessing of the officers’ assessment of the circumstances that

they faced.”         Id. (internal quotation marks omitted).

       Exigencies          that     may     justify     a     warrantless         entry   or

protective sweep include concern for officer safety and the need

to     preserve       evidence.           Id.         “With     respect      to     officer

safety, . . . the protection of police officers is of particular

concern       in     cases”       involving     firearms       and    drugs.         United

States v. Watson, 703 F.3d 684, 693 (4th Cir. 2013).                              “[P]olice

officers need to be assured that the persons with whom they are

dealing are not armed with, or able to gain immediate control

of, a weapon that could unexpectedly and fatally be used against

[them].”       Id. (internal quotation marks omitted).                    With respect

to evidence preservation, officers may enter without a warrant

where they “reasonably believe that evidence may be destroyed or

removed before they could obtain a warrant.”                          United States v.

Moses, 540 F.3d 263, 270 (4th Cir. 2008) (internal quotation



                                                3
marks omitted).         In determining whether exigent circumstances

exist, a court should consider:

       (1) the degree of urgency involved and the amount of
       time necessary to obtain a warrant; (2) the officers’
       reasonable belief that the contraband is about to be
       removed or destroyed; (3) the possibility of danger to
       police guarding the site; (4) information indicating
       the possessors of the    contraband are aware that the
       police   are  on   their   trail;  and  (5) the  ready
       destructibility of the contraband.

United    States   v.   Yengel,    711 F.3d 392,   397   (4th    Cir.   2013)

(internal quotation marks omitted).                   The inquiry focuses on the

officers’ reasonable belief rather than “concrete proof” of the

exigency.      Moses, 540 F.3d     at    270     (internal    quotation     marks

omitted).

       Here, the officers had probable cause at the time of their

entry into Carlton’s home.             Although the underlying offense of

brandishing a firearm is a misdemeanor under Virginia law, Va.

Code   Ann.   § 18.2-282       (2014),    the        circumstances    here   involved

“violence or threats of it,” Welsh v. Wisconsin, 466 U.S. 744,

751 (1984).

       We conclude that Carlton has shown no error in the district

court’s     ruling      that    exigent         circumstances        justified     the

officers’     warrantless      entry     into        Carlton’s     home,   subsequent

protective sweep, and seizure of the shotgun.                         The officers’

concerns for safety and evidence preservation were objectively

reasonable under the circumstances.                  See Moses, 540 F.3d at 270.


                                          4
Consideration of the Yengel factors confirms the existence of

exigent       circumstances.           See        Yengel, 711 F.3d    at   397.

Additionally, contrary to Carlton’s argument, the record reveals

that the exigencies were not officer-created.                                 See King, 563
U.S.     at   461       (precluding    reliance          on    exigent         circumstances

exception where officers manufactured exigency).                               The officers

did not engage or threaten to engage in conduct violative of the

Fourth Amendment, id. at 462, and “[f]aulting the police for

failing to apply for a search warrant at the earliest possible

time   after     obtaining        probable       cause    imposes        a    duty    that   is

nowhere to be found in the Constitution,” id. at 467.                                Moreover,

the officers took only a quick look around Carlton’s home to

verify    that      no   one   else   was    present,          a    reasonable,        limited

intrusion for officer safety purposes that did not offend the

Fourth Amendment.           See Maryland v. Buie, 494 U.S. 325, 336-37

(1990); Watson, 703 F.3d at 693.

       Absent       a    Fourth     Amendment       violation,           any        statements

attributable to Carlton were not “fruit of the poisonous tree.”

Moreover, Carlton admitted that he was apprised of his Miranda

rights before he made the inculpatory statements, and that he

understood       those     rights.      Therefore,            we    conclude        denial   of

Carlton’s suppression motion was proper in all regards.




                                             5
     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6